DETAILED ACTION
	This Office action is responsive to communication received 09/20/2021 – application papers received, including Power of Attorney; 12/01/2021 – Preliminary Amendment; 06/03/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/003,610 08/26/2020 PAT 11141632 which is a CON of 15/904,824 02/26/2018 PAT 10792543 which is a CON of 14/886,686 10/19/2015 PAT 9937395
which claims benefit of 62/097,486 12/29/2014 and is a CIP of 14/145,761 12/31/2013 PAT 9492722 which claims benefit of 61/903,185 11/12/2013.
Status of Claims
	Claims 1-9 have been canceled.
	Claims 10-27 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the maximum face thickness is located below the sole bar as measured relative to the z-axis” (claims 11 and 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the language in claims 11 and 26, reciting “the maximum face thickness is located below the sole bar as measured relative to the z-axis”.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, the specification makes no mention of “the maximum face thickness is located below the sole bar as measured relative to the z-axis”. In fact, it appears that the maximum face thickness is disclosed as being located below an upper portion face thickness and above a lower portion face thickness.  Thus, there is no way to be able to determine if the inventor(s) at the time of the invention had possession of the claimed subject matter recited in each of claims 11 and 26. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, line 28, “the” (second occurrence) should be deleted.
As to claim 10, line 30, “the cavity” lacks proper antecedent basis. 
As to claims 11-23, these claims share the indefiniteness of claim 10. 
As to claim 24, line 28, “the” (second occurrence) should be deleted.
As to claim 24, line 30, “the cavity” lacks proper antecedent basis. 
As to claims 25-27, these claims share the indefiniteness of claim 24. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,141,632 in view of Wahl (US PUBS 2011/0028240) and Iwata (USPN 7,131,913).  The instant claims 10-27 share many common features with claims 1-20 of the ‘632 patent including “an iron-type golf club head comprising: a body comprising a heel portion, a toe portion, a face portion, a sole portion, and a top- line portion, the body having a volume less than 120 cc; wherein the sole portion extends rearwardly proximate to a lower end of the face portion, the toe portion extends rearwardly proximate to a toe end of the face portion, and the top-line portion extends rearwardly proximate to an upper end of the face portion; wherein the face portion includes an ideal striking location that defines an origin of a coordinate system in which an x-axis is tangential to the face portion at the ideal striking location and is parallel to a ground plane when the body is in a normal address position, a y-axis extends perpendicular to the x-axis and is also parallel to the ground plane, and a z-axis extends perpendicular to the ground plane, wherein a positive x-axis extends toward the heel portion from the origin, a positive y-axis extends rearwardly from the origin, and a positive z-axis extends upwardly from the origin”…”wherein a center of gravity (CG) of the golf club head along the y-axis (CG-y) is between 0.25 mm and 20 mm and the CG of the golf club head along a positive z-up axis (CG-z) is between 12 mm and 25 mm, wherein the positive the CG z-up axis extends upwardly from a ground plane; and wherein a damper is included in the cavity of the golf club head and in contact with a rear surface of the face portion” (instant claims 10 and 24, as well as patent claim 1).  The instant claims share further common limitations with the prior patent claims, including “wherein the damper comprises a non-metallic material” (instant claim 16 and patent claim 10); along with “wherein a maximum characteristic time (CT) is located proximate to the ideal striking location and a CT drop off at a point located between a first and second scoreline proximate to the sole portion is no more than 110 us” (instant claim 19 and patent claim 1).  
On one hand, the claims of the ‘632 patent are more specific than the instant claims and further require “two or more slots in the sole portion comprise a first slot and a second slot, wherein the second slot is rearward of the first slot”…”two or more slots in the sole portion comprise two slots that are aligned in a row extending in a heel-to-toe direction…”wherein none of the aligned slots extend across a vertical plane containing the y-axis”…wherein the two or more slots in the sole portion comprise three slots that are aligned in a row extending in a heel-to-toe direction”…”wherein the two or more slots in the sole portion comprise a row of two or more aligned slots extending in a heel-to-to direction and one or more slots rearward of the row”…’wherein at least one of the one or more rearward slots satisfies the following inequality: 0.15<D1/D3<0.71”…”a slot in the toe portion”…and “a slot in the top-line portion”.   
On the other hand, the claims of the ‘632 patent lack the now-claimed “wherein the sole portion contained within the central region includes a thinned forward sole region located adjacent to the face portion having a thinned forward sole thickness TFS of 0.8-3.0 mm, and a thickened rearward sole region located behind the thinned forward sole region, and the thickened rearward sole region has a maximum sole bar thickness TSB; within at least one vertical section within the central region and parallel to the y-axis the minimum forward sole thickness TFS is less than a maximum face thickness, the maximum sole bar thickness TSB is at least 5.0 mm, and a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB is 0.05-0.40”.  Here, reference is made to the annotated version of Fig. 3B, below of the teaching reference to Wahl:

    PNG
    media_image1.png
    713
    1097
    media_image1.png
    Greyscale

It is initially noted that a review of annotated Fig. 3B in Wahl, shows dimension 326, wherein dimension 326 is disclosed as 2 mm or less (i.e., also note that the maximum face thickness of Wahl is 2.7 mm, according to paragraph [0043]). Wahl reveals a sole bar thickness A-A that is clearly more than 2 mm and most likely at least 5.0 mm.  While it is recognized that drawings that have not been identified as being drawn to scale cannot be relied upon to anticipate exact dimensions, it is acceptable to use the description of the drawings in combination with the drawings for what they would reasonably teach to one of ordinary skill in the art.  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)  Utilizing what is described in the Wahl teaching with regards to the minimum sole thickness (326) and taking into account the difference in thickness between the minimum sole thickness and the maximum sole bar thickness, it is clear that a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB may be identified as 0.05-0.40.  Nonetheless, the reference to Iwata is cited to clearly teach that the proportions of the minimum and maximum dimensions of the sole may be adjusted in order to improve the restitution properties of the striking face.  In Iwata, a maximum sole bar thickness of at least 7 mm is disclosed (i.e., dimension “D” in Fig. 8). See col. 3, lines 44-50; col. 7, lines 46-67; col. 9, lines 51-57; and col. 12, lines 26-48 in Iwata.  In view of the publication to Wahl and the patent to Iwata, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘632 patent by providing for a thinned forward sole region, a thickened rearward sole region and a maximum sole bar thickness in order to improve the performance of the club head by changing the rebound characteristics of the club.  
More specific to instant claims 10-18, 24, 26 and 27, and with respect to the claimed variable face thickness and location of the maximum face thickness, note that Wahl obviates the use of a variable face thickness (i.e., paragraph [0043]) as well as a location of maximum face wall thickness being located below the upper portion face thickness and above the lower portion face thickness (i.e., Fig. 1B and paragraph [0042]).  The construction of the face thickness detailed by Wahl allows for more discretionary mass to be freed up and used elsewhere to manipulate the moment of inertia and center of gravity location (i.e., paragraph [0082]).  In view of the further teachings in Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘632 patent to include a variable face thickness as well as specific upper, maximum and lower portion face thicknesses required by the instant claims in order to provide enhanced performance of the striking plate (i.e., more resilience) and to reduce club head weight adjacent the face in order to allow a club head designer greater freedom in relocating the center of gravity of the club head. 
Claims 10-18 and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,792,543 in view of Wahl (US PUBS 2011/0028240) and Iwata (USPN 7,131,913).  The instant claims 10-27 share many common features with claims 1-20 of the ‘543 patent including “an iron-type golf club head comprising: a body comprising a heel portion, a toe portion, a face portion, a sole portion, and a top-line portion, the body having a volume less than 120 cc; wherein the sole portion extends rearwardly proximate to a lower end of the face portion, the toe portion extends rearwardly proximate to a toe end of the face portion, and the top-line portion extends rearwardly proximate to an upper end of the face portion; wherein the face portion includes an ideal striking location that defines an origin of a coordinate system in which an x-axis is tangential to the face portion at the ideal striking location and is parallel to a ground plane when the body is in a normal address position, a y-axis extends perpendicular to the x-axis and is also parallel to the ground plane, and a z-axis extends perpendicular to the ground plane, wherein a positive x-axis extends toward the heel portion from the origin, a positive y-axis extends rearwardly from the origin, and a positive z-axis extends upwardly from the origin”…”wherein a damper is included in the open cavity of the golf club head and attached to a rear surface of the face portion” (instant claims 10 and 24, as well as patent claims 1 and 11).  The instant claims share further common limitations with the prior patent claims, including “wherein the damper comprises a non-metallic material” (instant claim 16 and patent claim 9); along with “wherein a balance point of the golf club head on the face portion has a characteristic time (CT) of no less than 248 microseconds” (instant claim 17 and patent claim 10).  
On one hand, the claims of the ‘543 patent are more specific than the instant claims and further require “wherein the two or more slots in the sole portion comprise a first slot and a second slot, wherein the second slot is rearward of the first slot”…”wherein the two or more slots in the sole portion comprise two slots that are aligned in a row extending in a heel-to-toe direction”…’wherein the two or more slots in the sole portion comprise three slots that are aligned in a row extending in a heel-to-toe direction”…”wherein the two or more slots in the sole portion comprise a row of two or more aligned slots extending in a heel-to-to direction and one or more slots rearward of the row”…”a slot in the toe portion”…”a slot in the top-line portion”. 
On the other hand, the claims of the ‘543 patent lack the now-claimed “wherein the sole portion contained within the central region includes a thinned forward sole region located adjacent to the face portion having a thinned forward sole thickness TFS of 0.8-3.0 mm, and a thickened rearward sole region located behind the thinned forward sole region, and the thickened rearward sole region has a maximum sole bar thickness TSB; within at least one vertical section within the central region and parallel to the y-axis the minimum forward sole thickness TFS is less than a maximum face thickness, the maximum sole bar thickness TSB is at least 5.0 mm, and a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB is 0.05-0.40”.  Here, reference is made to the annotated version of Fig. 3B, below of the teaching reference to Wahl:
    PNG
    media_image1.png
    713
    1097
    media_image1.png
    Greyscale

It is initially noted that a review of annotated Fig. 3B in Wahl, shows dimension 326, wherein dimension 326 is disclosed as 2 mm or less (i.e., also note that the maximum face thickness of Wahl is 2.7 mm, according to paragraph [0043]). Wahl reveals a sole bar thickness A-A that is clearly more than 2 mm and most likely at least 5.0 mm.  While it is recognized that drawings that have not been identified as being drawn to scale cannot be relied upon to anticipate exact dimensions, it is acceptable to use the description of the drawings in combination with the drawings for what they would reasonably teach to one of ordinary skill in the art.  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)  Utilizing what is described in the Wahl teaching with regards to the minimum sole thickness (326) and taking into account the difference in thickness between the minimum sole thickness and the maximum sole bar thickness, it is clear that a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB may be identified as 0.05-0.40.  Nonetheless, the reference to Iwata is cited to clearly teach that the proportions of the minimum and maximum dimensions of the sole may be adjusted in order to improve the restitution properties of the striking face.  In Iwata, a maximum sole bar thickness of at least 7 mm is disclosed (i.e., dimension “D” in Fig. 8). See col. 3, lines 44-50; col. 7, lines 46-67; col. 9, lines 51-57; and col. 12, lines 26-48 in Iwata.  In view of the publication to Wahl and the patent to Iwata, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘543 patent providing for a thinned forward sole region, a thickened rearward sole region and a maximum sole bar thickness in order to improve the performance of the club head by changing the rebound characteristics of the club.  
More specific to instant claims 10-18, 24, 26 and 27, and with respect to the claimed variable face thickness and location of the maximum face thickness, note that Wahl obviates the use of a variable face thickness (i.e., paragraph [0043]) as well as a location of maximum face wall thickness being located below the upper portion face thickness and above the lower portion face thickness (i.e., Fig. 1B and paragraph [0042]).  The construction of the face thickness detailed by Wahl allows for more discretionary mass to be freed up and used elsewhere to manipulate the moment of inertia and center of gravity location (i.e., paragraph [0082]).  In view of the further teachings in Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘543 patent to include a variable face thickness as well as specific upper, central and lower portion face thicknesses required by the instant claims in order to provide enhanced performance of the striking plate (i.e., more resilience) and to reduce club head weight adjacent the face in order to allow a club head designer greater freedom in relocating the center of gravity of the club head. 

Observations Regarding Further Commonly-owned Prior Patents and Concerns on Potential Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the further, related patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed here conflict, or do not conflict, with the claims of the instant application.
USPNs: 10610749; 10406410; 9849357; 9623299; 9044653; 10870042; 9492722; 9731176; 9937395; 9044653; 9623299; 9802091; and 10427014
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16, 18, 22-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl (US PUBS 2011/0028240) in view of Iwata (USPN 7,131,913).   Reference is made to the annotated version of Fig. 3B, below: 
    PNG
    media_image1.png
    713
    1097
    media_image1.png
    Greyscale

As to claims 10 and 24, Wahl shows an iron-type golf club head of claim, comprising: an iron-type body (300) having a heel portion (302), a toe portion (304), a top-line portion (306), a face portion (310) having a variable face thickness varying from a minimum face thickness to a maximum face thickness(i.e., paragraph [0084]), with a maximum face thickness located between an upper portion face thickness and a lower portion face thickness, as further required by claim 24 (i.e., see paragraphs [0042]-[0043] and Fig. 1B);  a sole portion (308) extending rearwardly from a lower end of said face portion, the toe portion (304) extends rearwardly proximate to a toe end of the face portion (310), and the top-line portion (306) extends rearwardly proximate to an upper end of the face portion (310); and the body (300) defines a cavity (332) behind the face portion (310) and including a volume less than 120 cc (i.e., paragraph [0008]), wherein the face portion (310) includes an ideal striking location that defines the origin of a coordinate system in which an x-axis is tangential to the face portion at the ideal striking location and is parallel to a ground plane when the body is in e normal address position, a y-axis extends perpendicular to the x-axis and is also parallel to the ground plane, and a z-axis extends perpendicular to the ground plane, wherein a positive x-axis extends toward the heel portion from the origin, a positive y-axis extends rearwardly from the origin, and a positive z-axis extends upwardly from the origin, wherein the face portion includes a variable face thickness (i.e., paragraphs [0042]-[0043]); wherein the body includes a central region extending 25 mm along the positive x-axis from the origin toward the heel portion and extending 25 mm along a negative x-axis from the origin toward the toe portion (i.e., such a measurement range would be consistent with an iron-type club head typically manufactured in accordance with USGA rules regarding size restrictions); the sole portion (308) contained within the central region includes a thinned forward sole region (326) located adjacent to the face portion (310) and having a thinned forward sole thickness TFS of 0.8-3.0 mm (i.e., Fig. 3B in Wahl, shows dimension 326, wherein dimension 326 is disclosed as 2 mm or less); and a thickened rearward sole region located behind the thinned forward sole region (i.e., annotated Fig. 3B), and the thickened rearward sole region having a maximum sole bar thickness TSB; within at least one vertical section within the central region and parallel to the y-axis has the minimum forward sole thickness TFS is less than a maximum face thickness (i.e., sole thickness 326 in Fig. 3B is 2 mm or less, as described in paragraph [0084], while the face thickness is between 1.0-3.0 mm, as described in paragraph [0065]); wherein a center of gravity of the golf club head along the y-axis is between 0.25 mm and 20 mm and the CG of the golf club head along a positive z-up axis is between 12 mm and 25 mm, wherein the positive CG z-up axis extends upwardly from a ground plane (i.e., paragraph [0041]); wherein a damper is included in the cavity of the golf club head and in contact with a rear surface of the face portion (i.e., the filler material 121 may be considered a damper, which is commensurate with the limitations in claim 10; alternatively, a cartridge and weighting element as disclosed in USPN 6,811,496, which is incorporated by reference in Wahl, may be considered to be a damping element, which is commensurate with the further limitations in claim 24). 
Wahl does not explicitly disclose the maximum sole bar thickness TSB at least 5.0 mm, and a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB is 0.05-0.40.  It is initially noted that a review of annotated Fig. 3B, showing dimension 326, wherein dimension 326 is disclosed as 2 mm or less, reveals a sole bar thickness A-A that is clearly more than  2 mm and most likely at least 5.0 mm.  While it is recognized that drawings that have not been identified as being drawn to scale cannot be relied upon to anticipate exact dimensions, it is acceptable to use the description of the drawings in combination with the drawings for what they would reasonably teach to one of ordinary skill in the art.  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)  Utilizing what is described in the Wahl teaching with regards to the minimum sole thickness (326) and taking into account the difference in thickness between the minimum sole thickness and the maximum sole bar thickness, it is clear that a ratio of the minimum forward sole thickness TFS to the maximum sole bar thickness TSB may be identified as 0.05-0.40.  Nonetheless, the reference to Iwata is cited to clearly teach that the proportions of the minimum and maximum dimensions of the sole may be adjusted in order to improve the restitution properties of the striking face.  In Iwata, a maximum sole bar thickness of at least 7 mm is disclosed (i.e., dimension “D” in Fig. 8). See col. 3, lines 44-50; col. 7, lines 46-67; col. 9, lines 51-57; and col. 12, lines 26-48 in Iwata.  In view of the patent to Iwata, one of ordinary skill in the art would have found it obvious to modify the device in Wahl by adjusting the maximum sole bar thickness in order to improve the performance of the club head by changing the rebound characteristics of the club. 
As to claims 11-15, using the guidance in Wahl in paragraphs [0042]-[0043], [0053], [0064] and [0082]-[0084], it is clear that Wahl provides a variable face thickness in any one of a number of profile shapes in order to better control the mass of the club head adjacent the strike plate and to control the flexure of the strike plate upon impact. Determining and placing the maximum thickness of the face at some portion between the upper portion face thickness and the lower portion face thickness and rearranging the thickness dimension of each of the upper portion face thickness and the lower portion face thickness with respect to the maximum face thickness would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to selectively free up discretionary mass from the from strike plate and relocate club head mass elsewhere to enable the moment of inertia and center of gravity to be located, as desired. 
As to claim 16, the damper or filler material (121) is non-metallic.  See paragraph [0044] in Wahl.  
As to claim 18, Wahl labels an upper portion face thickness (316) and a maximum face thickness (318), with a lower portion face thickness extending below the maximum face thickness and viewed as similar in thickness to the upper portion face thickness in order to present a generally cone-shape appearance for the face thickness.  See paragraphs [0042]-[0043] in Wahl.  
As to claims 22-23, a cartridge, as disclosed in USPN 6,811,496, which is incorporated by reference in Wahl, may be considered to be the damping element.  The cartridge in the ‘496 patent may include one or more weighting elements. 
As to claim 25, the cartridge, as disclosed in USPN 6,811,496, which is incorporated by reference in Wahl, and which may be considered to be the damping element, is made of non-metallic material.  The cartridge (32) in the ‘496 patent is made of elastomeric material (i.e., col. 5, lines 38-43 in the ‘496 patent).  
As to claim 27, Wahl shows a maximum face thickness (118), which is above a lower portion face thickness.  See paragraphs [0042]-[0043] and Fig. 1B. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl (US PUBS 2011/0028240) in view of Iwata (USPN 7,131,913) and also in view of Rice (US PUBS 2007/0054750).  Wahl in view of Iwata lacks an explicit disclosure of “wherein a balance point of the golf club head on the face portion has a characteristic time (CT) of no less than 248 microseconds”. Rice shows a configuration for a prior art club head in which the CT is above 248 microseconds at any one of at the geometric center of the face or directly vertically above or directly vertically below the geometric center to maximize the soring-like effect of the striking face upon impact with a golf ball (i.e., see TABLE 1 and paragraph [0038] in Rice).  Rice also notes that current USGA standards dictate that the CT remain less than 257 microseconds (i.e. paragraph [0010]).  In view of the publication to Rice, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Wahl by providing a balance point of the golf club head on the face portion with a characteristic time (CT) of no less than 248 microseconds in order to maximize the spring-like effect of the face, whereby a struck golf ball may yield a greater carry distance. 
Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl (US PUBS 2011/0028240) in view of Iwata (USPN 7,131,913) and also in view of Boyd (USPN 8,206,241).  Wahl in view of Iwata lacks an explicit disclosure of “wherein the thickened rearward sole region further comprises an overhang member that extends over top of the thinned forward sole region” and “wherein a filler material contacts the overhang member and the thinned forward sole region”. Boyd shows it to be old in the art to include an overhang in a sole portion, with the overhang being filled with an elastomeric material in order to reduce shock and vibration during impact between the striking face and a golf ball (i.e., col. 1, lines 31-39; col. 2, lines 1-8col. 3, lines 15-25 and Figs. 4-7).  In view of the patent to Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Wahl by incorporating an overhang member that extends over the thinned forward sole region, with a filler material contacting the overhang and the thinned forward sole portion, with there being a reasonable likelihood of success that an overhang and filler material introduced between the sole and the strike plate would have helped to reduce shock and vibration experienced by the golfer when hitting a golf ball.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711